[J-101-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :              No. 59 MAP 2014
                              :
               Appellee       :              Appeal from the Order of the Superior
                              :              Court dated December 3, 2013 at No.
                              :              1790 MDA 2012, affirming the Judgment
          v.                  :              of Sentence of the Court of Common
                              :              Pleas of Berks County, Criminal Division,
                              :              dated July 20, 2012 at No. CP-06-CR-
KEVIN JOHNSON,                :              0004370-2011
                              :
               Appellant      :              ARGUED: November 18, 2014


                                        ORDER


PER CURIAM                                            DECIDED: December 24, 2014
       AND NOW, this 24th day of December, 2014, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.

       Mr. Chief Justice Castille did not participate in the consideration or decision of

this matter.